¶1 This is a case of statutory interpretation and involves RCW 6.17.020, which establishes authority for extension of judgments. This case also involves the interplay between RCW 4.56.210, which establishes a time limit for judgment enforceability, and RCW 6.13.090, which concerns homestead exemptions. The Court of Appeals held that (1) an assignee of a judgment was not statutorily authorized to extend a judgment under former RCW 6.17.020 (1995) and (2) the legislature’s 2002 amendments to RCW 6.17.020 did not revive an expired judgment. Based on its conclusions, the Court of Appeals dismissed United Collection Service’s collection action against Joy and W. Austin Shepherd, holding that the judgment expired in 1996 and could not be revived by a later statutory amendment. We affirm the Court of Appeals.
C. Johnson, J.
*96FACTUAL AND PROCEDURAL HISTORY
¶2 On August 21,1986, a judgment was entered in favor of American Discount Corporation against Joy and W. Austin Shepherd (Shepherd). On October 15, 1987, American Discount assigned the judgment to United Collection Service. On July 8, 1996, United obtained an order extending the judgment for 10 years to 2006 pursuant to former RCW 6.17.020. In 2002, the legislature amended RCW 6.17.020, amended by Laws of 2002, ch. 261, § 1, to allow assignees to extend judgments, and for that authority to apply retroactively to 1994.1
¶3 On January 29, 2004, United moved to appoint an appraiser for Shepherd’s real property, on which an execution was levied and for which Shepherd claimed a homestead exemption. In response, Shepherd moved to vacate the 1996 extension as void, relying on J.D. Tan, LLC v. Summers, 107 Wn. App. 266, 26 P.3d 1006 (2001), where the Court of Appeals held that under former RCW 6.17.020, only an original creditor, not an assignee, could obtain an extension of judgment.
¶4 The superior court denied Shepherd’s motion and appointed an appraiser. Shepherd appealed. The Court of Appeals reversed and held that United’s initial 10 year period to execute on the judgment expired in 1996. Am. Disc. Corp. v. Shepherd, 129 Wn. App. 345, 347, 120 P.3d 96 (2005). The court relied on the decision in J.D. Tan, which voided extensions obtained by assignees under the 1996 version of the statute, rendering United’s judgment void as a matter of law. Am. Disc. Corp., 129 Wn. App. at 350. In addition, the court held, pursuant to RCW 4.56.210, the judgment lien and United’s right to bring a claim under the judgment were extinguished in 1996. Am. Disc. Corp., 129 Wn. App. at 352.
¶5 We granted United’s petition for review. Am. Disc. Corp. v. Shepherd, 157 Wn.2d 1012, 139 P.3d 350 (2006).
*97ISSUES
A. Whether the Court of Appeals erred in holding that, pursuant to RCW 4.56.210, the 1986 judgment expired and could not be revived.
B. Whether the legislature can revive the judgment by retroactive amendment to RCW 6.17.020.
ANALYSIS
 ¶6 RCW 6.17.020 authorizes execution on a judgment within a 10 year period and provides for a one time extension of the judgment for another 10 years. Former RCW 6.17.020 allowed both judgment creditors and their assignees to execute on a judgment, but only judgment creditors were permitted to apply for an extension order.
¶7 The relevant portions of the former statute provide:
(1) Except as provided in subsections (2), (3), and (4) of this section, the party in whose favor a judgment of a court. . . has been or may be rendered, or the assignee, may have an execution issued for the collection or enforcement of the judgment at any time within ten years from entry of the judgment.
(3) [A] party in whose favor a judgment has been rendered pursuant to subsection (1) or (4) of this section may, within ninety days before the expiration of the original ten-year period, apply to the court that rendered the judgment for an order granting an additional ten years during which an execution may be issued.
Former RCW 6.17.020 (emphasis added).
¶8 The current version of subsection (3) provides:
After June 9,1994, a party in whose favor a judgment has been filed as a foreign judgment or rendered pursuant to subsection (1) or (4) of this section, or the assignee or the current holder *98thereof, may, within ninety days before the expiration of the original ten-year period, apply to the court that rendered the judgment or to the court where the judgment was filed as a foreign judgment for an order granting an additional ten years during which an execution, garnishment, or other legal process may be issued.
RCW 6.17.020(3) (emphasis added).
¶9 In J.D. Tan, the Court of Appeals held that assignees were excluded from the authority of former RCW 6.17.020(3). J.D. Tan, 107 Wn. App. at 267. The Court of Appeals below, citing former RCW 6.17.020, and relying on J.D. Tan,2 held that United’s initial 10 year period to execute on the Shepherd judgment expired in 1996 and the extension was without statutory authority. Am. Disc. Corp., 129 Wn. App. at 355-56.
¶10 If a statute is unambiguous,3 its meaning is to be derived from the language of the statute alone. Wash. State Coal. for the Homeless v. Dep’t of Soc. & Health Servs., 133 Wn.2d 894, 904, 949 P.2d 1291 (1997). In former RCW 6.17.020(1), the statute expressly provided authority for a party or an assignee to execute on a judgment. In former RCW 6.17.020(3), the statute granted authority only to a party to seek an additional 10 year extension on a judgment. The only reasonable interpretation for this difference in language is that assignees did not have authority to extend judgments. The Court of Appeals correctly held that in 1996, United lacked statutory authority to extend its judgment. The issue then becomes whether the legislature can “retroactively” provide the necessary statutory authority.
f 11 United argues that the legislature intended its 2002 amendments to RCW 6.17.020 to apply retroactively, in effect validating United’s 1996 extension. The text of the 2002 amendments expressly states the legislature’s retroactive intent. The relevant portion of the amended statute provides:
*99The chapter 261, Laws of 2002 amendments to this section apply to all judgments currently in effect on June 13, 2002, [and] to all judgments extended after June 9, 1994, unless the judgment has been satisfied, vacated, and/or quashed ....
RCW 6.17.020(8).
¶12 The relevant inquiry is whether the legislature can revive an expired judgment by retroactive amendment. Retroactive application of statutes is generally disfavored. Barstad v. Stewart Title Guar. Co., 145 Wn.2d 528, 39 P.3d 984 (2002). A statute is presumed to apply prospectively unless it is remedial in nature or unless the legislature provides for retroactive application; a remedial statute is one which relates to practice, procedures, and remedies and can be applied retroactively when it does not affect a substantive or vested right. State v. McClendon, 131 Wn.2d 853, 861, 935 P.2d 1334 (1997).
¶13 Here, notwithstanding the express legislative intent that the amendment be applied retroactively, the amendment cannot so apply if it affects a substantive right. The legislature created such a substantive right when it provided for the cessation of a lien in chapter 4.56 RCW; thus, retroactive application of RCW 6.17.020(3) directly affects the substantive right created by RCW 4.56.210. The relevant portion of the statute provides:
(1) [A]fter the expiration of ten years from the date of the entry of any judgment heretofore or hereafter rendered in this state, it shall cease to be a lien or charge against the estate or person of the judgment debtor. No suit, action or other proceeding shall ever be had on any judgment rendered in this state by which the lien shall be extended or continued in force for any greater or longer period than ten years.
(3) A lien based upon an underlying judgment continues in force for an additional ten-year period if the period of execution for the underlying judgment is extended under RCW 6.17.020.
RCW 4.56.210.
¶14 Here, the assignee’s judgment expired in 1996 because its attempted extension was void. American Dis*100count, the original judgment creditor that assigned the judgment to United in 1986, did not extend the judgment. Thus, under RCW 4.56.210, the judgment ceased to be a lien or a charge against Shepherd once the 10 year period for executing United’s judgment had expired; ánd, no suit, action, or other proceeding could be brought against Shepherd once the time for execution expired. Therefore, the judgment lien and United’s right to bring a claim under the judgment were extinguished in 1996.
¶15 In addition to the argument concerning RCW 6.17.020, United argues the Court of Appeals erred in holding that, pursuant to RCW 4.56.210, the 1986 judgment expired and could not be revived.
¶16 Specifically, United argues that RCW 4.56.210 does not apply to this case. United asserts that its lien on the excess value of Shepherd’s homestead is created by RCW 6.13.090, not RCW 4.56.210, and that somehow the time for execution is different under RCW 6.13.090. We disagree. RCW 4.56.210 is clear; after the expiration of 10 years of “any judgment heretofore or hereafter rendered in this state, it shall cease to be a lien or charge against the estate or person of the judgment debtor.” RCW 4.56.210(1) (emphasis added). Chapter 4.56 RCW and chapter 6.17 RCW complement each other. In fact, RCW 6.17.020 is explicitly referred to in RCW 4.56.210. No language within RCW 6.13.090 affects the operation of RCW 4.56.210.
¶17 We affirm the Court of Appeals.
Alexander, C.J., and Sanders, Bridge, Chambers, Owens, Fairhurst, and J.M. Johnson, JJ., concur.

 In 1994, the legislature revised RCW 6.17.020 to permit the extension of the time during which execution may be issued on a judgment. Prior to 1994, execution on a judgment could be issued for only 10 years from the date of entry of the judgment.


 United does not argue to overrule J.D. Tan.


 Both petitioner and respondent agree former RCW 6.17.020 is unambiguous.